Citation Nr: 1528058	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  The service-connected PTSD does not present a disability picture so unusual or exceptional as to render impractical application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.
In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in August 2012 and June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated, as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD from June 29, 2012, the date of his service connection claim.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned a GAF score of 58 as determined by the August 2012 VA examiner.  This score is indicative of moderate impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted at any time during the appeal period.

Here, the Veteran was afforded a VA examination in August 2012 at which time the examiner stated that the Veteran's PTSD resulted in "[o]ccupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The examiner noted that the Veteran is employed full-time in housekeeping and has "pride in his competence and dedication to his work performance."  The Veteran asserted that his only job difficulty was in supervising employees with much less work dedication.  With respect to occupational impairment, the examiner noted that, in the past, the Veteran became very frustrated with sloppy or careless work by coworkers and employees under his supervision.  His supervisors, at a previous place of employment, had to speak to him about his treatment of employees under his supervision.  The examiner stated that the Veteran "felt considerable anger over minor issues but tried valiantly to control his anger."  Notably, the Veteran's PTSD symptoms "appeared to cause more substantial social impairment.  He often declined social invitations due to his tiredness or his uncomfortableness in social situations."  The Veteran was married in 1971 and divorced in 1989; he has not since remarried.  He has three adult children and seven grandchildren.  They live fairly close to the Veteran and he stated that he feels "very close to them emotionally."  The Veteran has a few friends that he meets at public places, but does not invite people to his home or accept invitations to the homes of others.  He does enjoy ballroom dancing; however, he is mostly a homebody and spends most of his time alone.

The August 2012 VA examiner noted that the Veteran exhibits the following symptoms:  avoidance; markedly diminished interest or participation in significant activities; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; anxiety; and suspiciousness.  The Veteran did not endorse panic attacks.  The examiner additionally stated that the Veteran has mild memory loss, such as forgetting names, directions, or recent events.  He also has impairment of short and long term memory; for example, retention of only highly learned materials, while forgetting to complete tasks.  The examiner concluded that the Veteran experiences difficulty in establishing and maintaining effective work and social relationships.  A GAF of 58 was assigned.

The Veteran was afforded another VA examination in June 2014 at which time the examiner reported that the Veteran's PTSD continued to manifest in "[o]ccupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The Veteran reported that he is still single; in fact, it has been 15 years since he dated anyone for over a year.  He stated that he wishes he could date long-term, "but these relationships end because he 'cannot open up' or he gets irritated and 'snaps at them.'"  The Veteran's social/leisure activities consist primarily of ballroom dancing.  He explained that he gets physical exercise, enjoys the social contact, and can control when he comes and goes.  The Veteran also spends time 'trying to read;' although he has difficulty due to concentration problems.  He reported that he retired from his full-time job in March 2013; he explained that the "managers changed, and he was getting tired of it."  He now works part-time for a school district.  The Veteran denied problems with attendance or performance due to his PTSD.  He stated that he also does lawn work for exercise.  He prefers to stay busy, "so he does not have to think about stuff."  The Veteran stated that he does not have trouble with relationships at work because he keeps those relationships work-focused.  Although, in his previous work as a supervisor, an employee once suggested that the Veteran find another line of work because he "did not like people."  The Veteran is not receiving mental health treatment.  He reported that he does not have current legal problems; however, in the past the police had to come to his home because of his anger issues.

The June 2014 VA examiner reported that the Veteran experienced the following symptoms:  persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression towards people or objects; hypervigilance; exaggerated startle response; difficulty concentrating; and sleep disturbance.  The Veteran also endorsed anxiety, suspiciousness, chronic sleep impairment, impaired judgment, and mild memory loss, such as forgetting names, directions, or recent events.  He "does not feel others can be trusted.  He is 'scared' to share too much about his life.'"  The Veteran reported that he alienated his children and ex-wife because he ordered them around.  He did not endorse diminished activities in activities.  He sees his extended family at family events and talks with his children frequently.  He continues to go to concerts, but goes alone "and then visits others on his own terms."  The Veteran stated that "[h]e does not hate people but wants to have control over length of time to be with them."  He feels uncomfortable talking to people who are not in the military.  He denied hallucinations or delusions; although, "a few times a year he wonders if he has seen something duck behind an objects and needs to 'check it out.'"  The examiner concluded that the Veteran "has moderate impairment in his social and family functioning.  He has difficulty with the majority of his family relationships.  He is able to participate in less intimate social relationships."  The examiner explained that the Veteran's symptoms have not affected his ability to complete his activities of daily living, and he continues to enjoy some leisure activities although he consistently maintains control over these.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

The Board concludes that a disability rating in excess of 50 percent is not warranted at any time during the appeal period because this disability has not been shown to result in occupational and social impairment, with deficiencies in most areas, including judgment thinking or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The Board has reviewed the record and finds that the evidence shows that the Veteran's PTSD symptoms are not of such severity as to warrant a 70 percent evaluation.

The Board recognizes that the Veteran reported irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression towards people or objects.  See the VA examination report dated June 2014.  However, there is no evidence that the symptoms endorsed by the Veteran rose to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating, or persistent danger of hurting self or others, as is contemplated for the assignment of a 100 percent rating.  The evidence also demonstrates that the Veteran has experienced some trouble controlling his anger in the occupational setting with coworkers and subordinates.  See the VA examination reports dated August 2012 and June 2014.  Crucially, these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that his occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a disability rating in excess of 50 percent from the date of claim.  Therefore, the evidence of record does not support the schedular criteria required for an increased disability rating as to this service-connected disability at any time during the current appeal.  This claim must be denied.

Additionally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's PTSD symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this matter, review of the VA claims file demonstrates that the Veteran is employed part-time; however, he has not indicated that he is unable to seek or maintain employment as a result of his service-connected PTSD.  Therefore, the Board finds no basis for awarding entitlement to TDIU.










ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


